EXAMINER'S COMMENT AND AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Multiple Embodiments/Restriction Not Required
This application discloses the following embodiments:
Embodiment 1 - Figs. 1.1-1.2 drawn to a haberdashery hook.
Embodiment 2 - Figs. 2.1-2.2 drawn to a haberdashery hook.
Embodiment 3 - Figs. 3.1-3.2 drawn to a haberdashery hook.

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances/scopes of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application. 


Specification
The specification has been amended for clarity and understanding in the special descriptive statements. The special descriptive statements (immediately following the figure descriptions) have been amended, to read:
--  The cutaway symbols illustrated as jagged lines in the reproductions indicate a symbolic break in the length of the haberdashery hook indicating an indeterminate length. The appearance of any portion of the article between the break lines forms no part of the claimed design. --


Title and Claim
The title must be consistent throughout the application (claim language, specification, and preamble). The title and claim language has been amended for proper form (37 C.F.R. 1.153), for consistency, and to be directed towards a single article of manufacture in which the design is embodied or applied by the generic name generally known and used by the public (35 USC 171, MPEP 1503.01.I); to read:
--  CLAIM:
The ornamental design for a haberdashery hook, as shown and described.  --

For clarity of disclosure, the title must be amended throughout the application, original oath or declaration excepted, to name the particular article that is described in the drawing and specification by a name that is generally known and used by the public. The title has been amended to a singular article of manufacture, to read: 
-- Haberdashery Hook --


Conclusion
The claim is allowable over the prior art cited.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068. The examiner can normally be reached Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915